             Case 2:20-cv-00104-TSZ Document 31 Filed 04/07/21 Page 1 of 1




 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE
 5
          QUEEN ANNE NORTH
 6        HOMEOWNERS ASSOCIATION, et
          al.,
 7
                               Plaintiffs,
 8
              v.
                                                        C20-104 TSZ
 9
          ALLSTATE INSURANCE
          COMPANY; WESTCHESTER                          MINUTE ORDER
10
          SURPLUS LINES INSURANCE
11        COMPANY; CENTURY SURETY
          COMPANY; and DOE INSURANCE
12        COMPANIES 1–10,

                               Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Plaintiffs’ unopposed motion to allow Plaintiff leave to file a Second
16 Amended Complaint against Defendant Century Surety Company, docket no. 30, is
   GRANTED. Plaintiffs shall electronically file the Second Amended Complaint, attached
17 as Exhibit A to the motion (docket no. 30-1), via the Case Management and Electronic
   Case Filing (“CM/ECF”) system within seven (7) days of the date of this Minute Order.
18
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 7th day of April, 2021.
20

21                                                 William M. McCool
                                                   Clerk
22
                                                   s/Gail Glass
23                                                 Deputy Clerk
     MINUTE ORDER - 1
